[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT                     FILED
                    ________________________          U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                           AUGUST 28, 2007
                           No. 07-11183                  THOMAS K. KAHN
                       Non-Argument Calendar                 CLERK
                     ________________________

                 D. C. Docket No. 06-60700-CV-FAM

NORA SUE TINGLE,
an individual,
JAMES MICHAEL TINGLE,
an individual,


                                                       Plaintiffs-Appellants,

                                versus

WALTER LEE BANKS,
an individual,
LAGO MAR REALTY, INC.,
a Florida corporation,
COCOS DEL PARAISO SA,
a foreign corporation,


                                                      Defendants-Appellees.
                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    _________________________

                          (August 28, 2007)
Before BIRCH, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

        Plaintiffs Nora and Michael Tingle appeal the district court order dismissing

their case on forum non conveniens grounds. This case arises out of an injury to

Nora Tingle which occurred when she fell from a cliff while on vacation in Costa

Rica.    The Tingles allege that the vacation was arranged by Walter Lee Banks as

an agent for Lago Mar Realty and the injury occurred on land owned by Cocos Del

Paraiso SA. We review a dismissal on these grounds for an abuse of discretion.

SME Racks, Inc. v. Sistemas Mecanicos Para Electronica, S.A., 382 F.3d 1097,

1100 (11th Cir. 2004). Under this standard, a district court’s decision deserves

deference where it has considered all relevant public and private interest factors

and its balancing is reasonable. Id.

        Here we can find no abuse of discretion because the district court considered

all the relevant factors including the presumption in favor of the plaintiff’s choice

of forum in making its determination. The moving party has the burden to

“demonstrate that (1) an adequate alternative forum is available, (2) the public and

private factors weigh in favor of dismissal, and (3) the plaintiff can reinstate his

suit in the alternative forum without undue inconvenience or prejudice.” Leon v.

Million Air, Inc., 251 F.3d 1305, 1311 (11th Cir. 2001). Costa Rica provides an



                                           2
adequate forum and the Tingles can reinstate their lawsuit there without prejudice,

given that the defendants have agreed to submit to the court’s jurisdiction and the

defendants are amenable to process there. See Leon, 251 F.3d at 1311.

Furthermore, the district court engaged in a reasonable analysis of the public and

private interests involved, and applied the presumption in favor of the plaintiff’s

choice of forum. Therefore, we affirm the district court's order dismissing this

action for forum non conveniens.

AFFIRMED.




                                           3